Citation Nr: 0101597	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service connected 
mature cataract of the right eye, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The appellant served on active duty from July 1962 to May 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant has filed a claim seeking 
service connection for loss of vision of his left eye as 
secondary to the service connected disability of mature 
cataract of the right eye, and has filed to reopen a claim of 
service connection for glaucoma on the basis of new and 
material evidence.  These claims were the subject of a rating 
decision dated in July 2000 and they have not been appealed.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2. The appellant has visual acuity of the right eye of being 
able to count fingers three feet and non service connected 
corrected vision of 20/80 in the left eye.  The right eye 
has not been enucleated and is not shown to have a serious 
cosmetic defect.  

3. The veteran has not submitted evidence tending to show 
that his right eye disability is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  



CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 30 
percent for service connected mature cataract of the right 
eye have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4 including §§ 4.75-4.84a, 
Diagnostic Codes 6070, 6074, 6077 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected cataract of the right eye.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites that 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA vision examination in June 1999.  Additionally, 
the RO collected all identified medical records.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file, 
and the Board finds he is not prejudiced by appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2000).

In order to evaluate the level of disability and any changes 
in condition, it is nevertheless necessary to consider the 
complete medical history of the appellant's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

It is noteworthy at the outset that only the right eye 
disability is service connected, and that for purposes of 
applying the rating schedule (because the veteran is not 
blind in both eyes) the left eye vision is considered normal.  
See 38 C.F.R. § 3.383 (2000).

The Ratings Schedule provides a 30 percent rating for 
blindness in one eye, having only light perception. 38 C.F.R. 
Part 4, Code 6070.  A higher rating is warranted only where 
there is enucleation of the eye or serious cosmetic defect.  
38 C.F.R. § 4.80.  

The Ratings Schedule also provides a 30 percent rating for 
vision of 5/200 in one eye.  38 C.F.R. Part 4, Code 6074 
(2000).  Additionally, a 30 percent rating is provided for 
vision of 10/200 in one eye.  38 C.F.R. Part 4, Code 6077 
(2000).

In this case, the appellant was first granted service 
connection for a cataract in his right eye by rating decision 
dated in September 1966.  A non-compensable rating was 
initially assigned because VA examination showed correctable 
vision of the right eye to 20/30.  This rating was confirmed 
and continued by rating decisions dated in July 1980 and 
October 1984.

In 1990, the disability evaluation was increased to 10 
percent based on VA examination that showed the appellant's 
corrected vision in his right eye had worsened to 20/100.  
This rating of 10 percent was assigned as of December 1989.

In 1994, the disability evaluation was again increased to 30 
percent based on VA examinations in November 1991 and January 
1993 that showed the appellant's corrected vision in his 
right eye had worsened to 20/400.  A disability rating of 30 
percent was assigned effective in November 1991.  This rating 
has been confirmed and continued to date.

In December 1997, the appellant filed a claim seeking an 
increase in his disability evaluation for his loss of vision 
and cataracts of his right eye.  A January 1998 private 
medical report reflects that he has bilateral cataracts and 
(corrected) visual acuity of 20/400 in the right eye and 
20/70 in the left eye.  The appellant underwent a VA vision 
examination in June 1999 that showed corrected vision in the 
right eye to be only finger counting at 3 feet.  Corrected 
vision of the left eye was shown to be 20/80.

Applying the facts to the rating schedule, the Board finds 
that entitlement to a disability rating in excess of 30 
percent is not warranted.  Absent any enucleation or serious 
cosmetic defect of the right eye, and absent blindness of the 
left eye, the highest rating available for loss of vision in 
one eye is 30 percent.  The appellant is entitled to a rating 
of 30 percent for loss of vision in one eye if his vision is 
5/200.  38 C.F.R. Part 4, Code 6074 (2000).  Similarly, the 
appellant would be entitled to 30 percent if he was blind in 
one eye having only light perception.  38 C.F.R. Part 4, Code 
6070.  The appellant's vision is slightly better than total 
blindness with only light perception. He is able to count 
fingers at 3 feet.  The Ratings Schedule does not provide for 
any higher rating than 30 percent, since the appellant does 
not have a service connected disability of the other eye.

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the appellant's 
claim, hence the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 1991).

Therefore, the Board finds that the criteria for a disability 
evaluation in excess of 30 percent for service connected 
cataracts of the right eye have not been met.


ORDER

An increased evaluation for service connected mature cataract 
of the right eye, currently evaluated as 30 percent disabling 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

